10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANTHONY VIGEANT, CASE NO. CV 15-628-GW (PJW)

Petitioner, ORDER ACCEPTING FINAL REPORT AND
ADOPTING FINDINGS, CONCLUSIONS,
AND RECOMMENDATIONS OF UNITED
STATES MAGISTRATE JUDGE, AND
DENYING CERTIFICATE OF
APPEALABILITY

'V`.
JEFF MACOMBER, WARDEN,

Respondent.

 

Pursuant to 28 U.S.C. Section 636, the Court has reviewed the
Petition, the records on file, and the Final Report and Recommendation
of the United States Magistrate Judge. Further, the Court has engaged
in a de novo review of those portions of the Final Report to which
Petitioner has objected. The Court accepts the Final Report and
adopts the findings, conclusions, and recommendations of the
Magistrate Judge.l

Further, for the reasons stated in the Final Report and
Recommendation, the Court finds that Petitioner has not made a

substantial showing of the denial of a constitutional right and,

 

1 The Court notes that there is a type on page 21, line 18 of

the Final Report wherein the magistrate judge refers to “Hernandez”
instead of “Pettigrew.” Other than that, the Court accepts the
Final Report and Recommendation as written.

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

therefore, a certificate of appealability is denied. See 28 U.S.C.

§ 2253(c)(2); Fed. R. App. P. 22{b); Miller-El v. Cbckrell, 537 U.S.

322, 336 (2003).

 

DATED= %@.7{_,1@/?

GEORGE H’. wu
UNITED sTATEs DISTRICT JUDGE

C: \Users\gwu\AppData\Looal\Temp\notesBEBFGB\Order accep final r&r .wpd

2

 

